DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9,12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0175813 to Mana et al.
Re Claim 1, Mana et al discloses a front bumper system of a vehicle, comprising: a bumper beam  (10) disposed on a front end of the vehicle, wherein the bumper beam includes a plurality of openings (see figure 1).
Re Claim 2, Mana et al discloses wherein the bumper beam further includes a plurality of ribs (206).
Re Claim 4, Mana et al discloses further comprising a reinforcing member (30) attached to the bumper beam, wherein the reinforcing member extends in a longitudinal direction of the bumper beam (see figure 2).
Re Claim 6, Mana et al discloses wherein the reinforcing member (30) is at least partially embedded into the bumper beam so that the reinforcing member and the bumper beam form a unitary one-piece structure (figure 4-7).
Re Claim 7. Mana et al discloses  wherein the reinforcing member (insert 30) is made of a fiber-reinforced composite material (paragraph [0031]).
Re Claim 8, Mana et al discloses wherein the reinforcing member has a middle portion and end portions, which are made of different fiber-reinforced composite materials (paragraph [0031]).
Re Claim 9, Mana et al discloses further comprising: a pair of first mounting plates (32) connected to both end portions of the reinforcing member (30), respectively; and a pair of second mounting plates (100) connected to the pair of first mounting plates, respectively.
Re Claim 12, Mana et al discloses wherein the bumper beam is made of an aluminum material (paragraph[0031]).
Re Claim 13, Mana et al discloses wherein the bumper beam is mace of a plastic material (paragraph [0031]).
Re Claim 14, Mana et al discloses wherein the bumper beam includes: a middle portion (40) overlapping a cooling module; and a pair of closed walls (200, 220) located on both sides of the middle portion (40).

Allowable Subject Matter
Claims 3 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612